Wright, J.
I. By replying to defendant’s answer, plaintiff waived his right to complain of the order overruling his demurrer to the same.
II. This action is upon four several judgments which plaintiff claims to have recovered against defendant, before a justice of the peace in the State of Pennsylvania. Defendant answers that there are no such judgments and no such records as set forth in plaintiff’s petition. Upon the trial, plaintiff introduced the laws of Pennsylvania; and then, in the language of the bill of exceptions, “offered in evidence the transcripts sued on,” which were objected to and the objection sustained. There being no further evidence the court found for defendant. Plaintiff appeals, and assigns for error this ruling.
A controlling difficulty in appellant’s case, is that, there is nothing in the bill of exceptions sufficiently showing what transcripts were offered. None are embodied in the bill? nor referred to therein so as properly to bring them to our notice. To say that he offered in evidence “ the transcripts sued on,” will not do, for this does not necessarily lead to the conclusion that he offered those that were attached to the petition. If this was intended, then the recitation should have been that he offered the transcripts so annexed. And if these were not offered, there is nothing to show the char*216acter of those rejected, nor how far they were authenticated in accordance with the laws of Congress on this subject.
Judgment affirmed.